DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 10, 11, 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (WO 2019135757) in view of KR (102156263).
With respect to claim 1, Hart et al. teaches an architected stamp comprising:
 a porous reservoir (130) comprising a plurality of first pores (note: the reservoir is porous therefore it is inherent that there are multiple pores of many sizes) and a contact surface disposed at a distal portion of the reservoir (refer to marked up Figure 1 in the detailed action), wherein the plurality of first pores is in fluidic communication with the contact surface (Paragraph 0025, Figure 1); and 
an ink transfer component comprising a plurality of printing elements (refer to marked up Figure 1 in the detailed action), wherein each of the plurality of printing elements includes one or more compressible structures (note: the plurality of elements is a porous medium.  Porous mediums lack firmness and are compressible. Therefore, the printing elements are considered compressible) in fluidic communication with the contact surface (Paragraphs 0021, 0022) and which can be mechanically deformed to deliver ink to a substrate (Paragraphs 0016-0020, 0068 and note: the voltage/force applied to release the ink is created by a mechanical device/system, therefore under broadest reasonable interpretation, the ink transfer component of Hart is considered to be “mechanically deformed”).




[AltContent: textbox (Plurality of Printing Elements)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal Portion)][AltContent: arrow][AltContent: textbox (Contact Surface)][AltContent: arrow]
    PNG
    media_image1.png
    347
    607
    media_image1.png
    Greyscale

	
	However, Hart does not explicitly disclose wherein each of the plurality of printing elements has a negative Poisson’s ratio.  KR102156263 teaches base (50) with a plurality of stamping elements (70 corresponds to a plurality of printing elements) that have a negative Poisson’s ratio (Paragraph 0010, 0035, 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of printing elements taught by Hart et al. to provide a material with a negative Poisson ratio as taught by KR102156263 for the purpose of providing a structure that has a high energy absorption and possesses a high resistance to fracture.
With respect to claim 3, Hart et al. teaches the porous reservoir has a pore volume of from about 50% to about 95% (Paragraph 0033).
With respect to claim 4, Hart et al. teaches the claimed invention including pores (Figure 1), however is silent with respect to the plurality of first pores have a pore diameter of from about 1 µm to about 50 µm.
However, it has been held that held that where general conditions are disclosed
in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Hart et al., to provide first pore has a pore diameter of from about 1 µm to about 50 µm as claimed since such a modification would assist in controlling the flow of the liquid.
With respect to claim 10, Hart et al. teaches an architected stamp comprising:
 a reservoir (130) comprising a contact surface disposed at a distal portion of the reservoir (refer to marked up Figure 1 in the detailed action); and 
an ink transfer component comprising a plurality of printing elements (refer to marked up Figure 1 in the detailed action), wherein each of the plurality of printing elements is in fluidic communication with the contact surface (Paragraphs 0021, 0022).
exception of each of the plurality of printing elements has a negative Poisson's ratio.
	However Hart does not explicitly disclose each of the plurality of printing element has a negative Poisson’s ratio.  KR102156263 teaches base (50) with a plurality of stamping elements (70 corresponds to a plurality of printing elements) that have a negative Poisson’s ratio (Paragraph 0010, 0035, 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of printing elements taught by Hart et al. to provide a material with a negative Poisson ratio as taught by KR102156263 for the purpose of providing an elastic structure wherein if the structure is bent the structure can be restored to its original state when deformed.
With respect to claim 11, Hart et al. teaches a porous reservoir (130) comprising a plurality of first pores (note: the reservoir is porous therefore it is inherent that there are multiple pores of many sizes) and wherein the plurality of first pores is in fluidic communication with the contact surface (Paragraph 0025, Figure 1)
With respect to claim 13, Hart et al. teaches the porous reservoir has a pore volume of from about 50% to about 95% (Paragraph 0033).
	With respect to claim 18, Hart et al. teaches a method of printing comprising: 
	providing an architected stamp (100), comprising 
a porous reservoir (130) comprising a plurality of first pores and a contact surface disposed at a distal portion (refer to marked-up Figure 1 in the detailed action) of the reservoir (130), wherein the plurality of first pores is in fluidic communication with the contact surface (Paragraph 0025); and 
an ink transfer component comprising a plurality of printing elements, wherein each of the plurality of printing elements includes one or more compressible structures (note: the plurality of elements is a porous medium.  Porous mediums lack firmness and are compress.  Therefore, the printing elements are considered compressible) in fluidic communication with the contact surface (Abstract, Paragraphs 0004, 0018-0022 and many instances throughout specification);
 applying an ink to the stamp, thereby delivering the ink to the plurality of first pores of the porous reservoir (Abstract, Paragraphs 0004, 0018-0022 and many instances throughout specification); and
 contacting a distal portion of the ink transfer component to a substrate, thereby mechanically deforming the plurality of printing elements (Paragraphs 0016-0020, 0068 and note: the voltage/force applied to release the ink is created by a mechanical device/system, therefore under broadest reasonable interpretation, the ink transfer component of Hart is considered to be “mechanically deformed”) and transferring the ink from the plurality of pores to the plurality of printing elements and then to the substrate (Abstract, Paragraphs 0004, 0018-0022 and many instances throughout specification and Figure 1).
However, Hart does not explicitly disclose wherein each of the plurality of printing elements has a negative Poisson’s ratio.  KR102156263 teaches base (50) with a plurality of stamping elements (70 corresponds to a plurality of printing elements) that have a negative Poisson’s ratio (Paragraph 0010, 0035, 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of printing elements taught by Hart et al. to provide a material with a negative Poisson ratio as taught by KR102156263 for the purpose of providing a structure that has a high energy absorption and possesses a high resistance to fracture.
With respect to claim 19, Hart et al. teaches wherein the ink comprises a colloidal ink (Paragraph 0075, 0076).
	With respect to claim 20, Hart et al. teaches the architected stamp is produced by additive manufacturing (Paragraphs 0017, 0043 and note: applicant’s disclosure includes lithography as a technique of additive manufacturing).
	With respect to claim 21, Hart et al. teaches after the providing step: treating the stamp to provide an ink transfer component comprising a hydrophilic surface (Paragraph 0036, 0058, 0064).
	With respect to claim 22, Hart et al. teaches after the contacting step: lifting away the stamp, thereby decompressing the plurality of printing elements and wicking ink back into the stamp (Paragraph 0058, 0063, 0064, 0068).

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (WO 2019135757) in view of KR (102156263) as applied to the claims above, and further in view of Mott (US Patent 3,264,720).
	With respect to claim 2, Hart et al., as modified, teaches the claimed invention including a porous reservoir (130) with a plurality of pores, however Hart et al. is silent with respect to the porous reservoir further comprises a plurality of second pores, and wherein a diameter of the plurality of first pores is different than the diameter of the plurality of second pores.
	Mott teaches porous reservoir with a plurality of first pores further comprises a plurality of second pores, and wherein a diameter of the first pore is different than the diameter of the second pore (Figure 3 indicate pores 45-46 of different diameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the porous reservoir taught by Hart et al., as modified, to provide porous reservoir with a first pore size and second pore size since it would require obvious substitution of a known porous reservoir with another porous reservoir with different pore sizes as taught by Mott for the purpose of controlling the flow of a multiple variety of liquids. 

4.	Claims 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (WO 2019135757) in view of KR (102156263) as applied to the claims above, and further in view of Li (CN 108389258).
	With respect to claim 6, Hart et al., as modified, teaches the claimed invention with the exception of an external strut disposed between at least two of the plurality of printing elements.
Li teaches an external strut (perpendicular lines in Figure 3) disposed between at least two of the plurality of printing elements (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the plurality of printing elements taught by Hart et al., as modified, to provide an external strut between the printing elements as taught by Li for the purpose of providing a stronger, more durable printing element that withstand pressure.
With respect to claim 14, Li teaches an external strut (perpendicular lines in Figure 3) disposed between at least two of the plurality of printing elements (Figure 3).
With respect to claim 15, Hart et al. teaches the claimed invention with the exception of each of the plurality of printing elements has a negative Poisson's ratio.
	Li teaches porous structure members (functions as a plurality of printing elements) that has a negative Poisson's ratio (Paragraphs 0002, 0009, 0010, 0013, 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of printing elements taught by Hart et al. to provide a material with a negative Poisson ratio as taught by Li for the purpose of providing a higher stiffness performance thereby additionally adapting to changes in stiffness to achieve shock absorption and energy absorption. 
With respect to claim 16, Hart et al. teaches the claimed invention with the exception of the printing cell comprises a re-entrant honeycomb cell.
	Li teaches the printing cell comprises a re-entrant honeycomb cell (Paragraphs  0009, 0024, 0066, 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing cell taught by Hart et al. to provide a printing cell comprising a honeycomb cell since it would require obvious substitution of known printing cell with another printing cell with a honeycomb cell as taught by Li for the purpose of providing a higher stiffness cell. 

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (WO 2019135757) in view of KR (102156263) as applied to the claims above, and further in view of Mott (US Patent 3,264,720).
	With respect to claim 12, Hart et al., as modified, teaches the claimed invention including a porous reservoir (130) with a plurality of pores, however Hart et al. is silent with respect to the porous reservoir further comprises a plurality of second pores, and wherein a diameter of the first pore is different than the diameter of the second pore.
	Mott teaches porous reservoir with a plurality of first pores further comprises a plurality of second pores, and wherein a diameter of the first pore is different than the diameter of the second pore (Figure 3 indicate pores 45-46 of different diameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the porous reservoir taught by Hart et al., as modified, to provide porous reservoir with a first pore size and second pore size since it would require obvious substitution of a known porous reservoir with another porous reservoir with different pore sizes as taught by Mott for the purpose of controlling the flow of a multiple variety of liquids. 

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (WO 2019135757) in view of KR (102156263) and in view of Li (CN 108389258), as applied to the claims above, and further in view of Williams et al. (US Publication 2020/0390933).
	With respect claim 9, Hart et al., as modified, teaches the claimed invention with the exception of an internal strut disposed within at least one printing cell.
	Williams et al. an internal strut disposed within at least one printing cell (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing element taught by Hart et al. to provide a printing element with an internal strut since it would require obvious substitution of known printing element with an internal strut as taught by Li for the purpose of providing a stable printing element with a higher stiffness cell. 

Response to Arguments
7.	Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. 
With respect to applicants remarks on page 3-5, that KR102156263 teaches base 50 teaches a negative Poisson ratio and does not teach the stamping elements 70 have a negative Poisson ratio, the examiner disagrees.  Specifically, the prior art teaches that the base 50 and the stamping elements 70 can be integrally formed (Paragraphs 0020 and 0039.  Therefore, if the base is integral with the stamping elements then the stamping elements can have a negative Poisson ratio.  The combination of Hart’s elastic printing elements with KR102156263 elements provide a printing structure with a structure that has a high energy absorption and possesses a high resistance to fracture. Therefore, the Examiner is not persuaded of any error in the rejections above and maintains the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853